Defendant, Claude Chastain, was charged jointly with Virgil Mobley in the district court of Caddo county with the crime of burglary in the second degree. Virgil Mobley demanded a severance, and defendant was tried separately before a jury which found him guilty and assessed his punishment at two years' confinement in the penitentiary, from which conviction defendant has appealed.
This appeal was filed on the 19th day of February, 1941, but no brief has been filed and no oral argument has been made in support of defendant's assignment of errors, although the time to file brief granted by the rules of this court long ago expired. It has been uniformly held under the rules of this court that, when no counsel appears for oral argument and no brief is filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment.
We have carefully examined the record in this case and find no prejudicial error which might justify a reversal of this case. The judgment of the district court of Caddo county is therefore affirmed. *Page 229